COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  CEMEX CONSTRUCTION                              §
  MATERIALS PACIFIC, L.L.C.,
                                                  §
  Appellant,
                                                  §
  v.                                                            No. 08-19-00161-CV
                                                  §
  CHRISTINE BORREGO, as Executor of                               Appeal from the
  the Estate and Statutory Death Beneficiary      §
  of JOHNNY BORREGO, MELISSA                                    327th District Court
  RUIZ, Individually, ROBBEN LEE                  §
  BETANCOURT, as Executor of the Estate                       of El Paso County, Texas
  and Statutory Death Beneficiary of              §
  RUBEN BENTACOURT RAMIREZ, and                                (TC# 2017DCV1047)
  JOSE GABINO GARCIA and                          §
  HUMBERTO MUELA, both individually,
  CARMEN S. GARCIA, as Executor/Legal             §
  Representative and Statutory Death
  Beneficiary of RIGOBERTO GOMEZ                  §
  AKA IVAN GUERRERO,
                                                  §
  Appellees.

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. Costs are taxed against the parties incurring same.

This decision shall be certified below for observance.
       IT IS SO ORDERED THIS 27TH DAY OF SEPTEMBER, 2019.

                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Palafox, J., and Barajas, Senior Judge
Barajas, Senior Judge (Sitting by Assignment)